                      Case 1:17-cr-00112-LGS Document 58 Filed 01/17/20 Page 1 of 1




                 LAW OFFICE OF KENNETH J. MONTGOMERY
                                   P.L.L.C.
                           198 ROGERS AVENUE
                      BROOKLYN, NEW YORK 11225
                    PH (718) 403-9261 FAX (347) 402-7103
                         ken@kjmontgomerylaw.com
                                                                                       USDC SDNY
           January 17, 2020                                                            DOCUMENT
                                                                                       ELECTRONICALLY FILED
                                                                                       DOC #:
           By ECF                                                                      DATE FILED: 01/21/2020
           The Honorable Lorna G. Schofield
           United States District Judge
           Southern District of New York
           40 Foley Square
           New York, New York 11201

                                           RE: United States v. Daryl Campbell
                                           Criminal Docket 17 Cr. 112 (LGS)

           Dear Judge Schofield:
                 As a result of current New York State Discovery laws that went into effect
           January 1st Mr. Campbell’s trial has been scheduled for March 5, 2020 in order for
           the Manhattan District Attorney’s office to be in full compliance.

                   Additionally, Mr. Campbell was recently writted into state custody for his
           state trial. I have corresponded with the government and we are both in agreement
           that there are no jurisdictional issues at this time regarding his custody, and 18
           U.S.C. Sec. 3585 should control regarding the credit that Mr. Campbell receives
           regarding his federal custody.

                   Thank you for your time and consideration to this matter.
The parties shall file (1) a status letter on or before March 5, 2020,
indicating whether Defendant's state trial has commenced, and (2) a        Respectfully,
further status letter at the conclusion of the state trial. The Clerk of   Kenneth J. Montgomery
the Court is respectfully directed to terminate the letter motion at       Attorney for Daryl Campbell
docket number 58.                                                          198 Rogers Avenue
                                                                           Brooklyn, New York 11225
Dated: January 21, 2020
       New York, New York
